Case 1:19-cv-24233-JJO Document 44 Entered on FLSD Docket 04/29/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 19-24233-CIV-O’SULLIVAN
                                    [CONSENT CASE]

 MERCEDES GUINAND-DAO,

         Plaintiff,
 v.

 BAPTIST HEALTH OF SOUTH FLORIDA,
 INC.,

         Defendant.
                                        /

                                            ORDER
         THIS MATTER is before the Court pursuant to the parties’ Consent to Proceed
 before a United States Magistrate Judge (DE# 41, 4/27/2020). This matter was referred
 to the undersigned by the Honorable Ursula Ungaro in accordance with 28 U.S.C. §
 636(b), Federal Rule of Civil Procedure 73, and the Local Rules of this Court (DE# 42,
 4/27/2020). Accordingly,
         PLEASE TAKE NOTICE that this matter is set for a status hearing before the
 undersigned on Monday, May 4, 2020 at 10:30 AM. The parties shall be prepared to
 discuss a trial date. Request for continuance of this cause shall not be considered
 unless addressed to this Court in the form of a written motion. It is further
 .       ORDERED AND ADJUDGED that all parties and non-parties who wish to attend
 telephonically shall, at the time of the hearing, call the Court's audio conference number
 (888) 363-4735 and enter the access code 7229437#. To the extent possible,
 counsel arguing the matter must call from a landline. All other attendees must
 keep their telephone on mute.
         DONE AND ORDERED in Chambers at Miami, Florida this 29th day of April,
 2020.



                                    JOHN J. O’SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
